EXHIBIT 10.37

EMPLOYMENT SEVERANCE AGREEMENT

 

This is a severance agreement (the "Agreement") between Moto Photo, Inc. (the
"Company") and Stephen Adler ("Adler").

In consideration for the mutual promises below, the parties agree as follows:



1. The Company's employment of Adler will terminate effective October 2, 2001.

2. After this Agreement becomes effective, the Company will issue
notice/severance pay to Adler for nine months from October 2, 2001. The intent
of this pay is to provide income while Adler searches for employment, therefore,
it is understood should Adler find employment prior to the end of the severance,
he should notify the Company. Any income and/or benefits Adler receives as a
result of his new employment will be applied against the severance pay and/or
benefits payable under this Agreement. It is further understood that Adler has
an affirmative obligation to actively seek other employment. For purposes of
this Agreement, the term "employment" shall include compensated business
activity, including consulting services and self-employment. The Company's
health insurance provides that health coverage terminates upon termination of
employment; however, during the severance period, the Company will pay premiums
for health insurance continuation coverage under Cobra. Adler understands that
any period for which the Company pays continuation coverage under Cobra will be
subtracted from Adler's post-severance period eligibility for Cobra coverage.
Should Adler obtain new employment which provides health insurance coverage, the
Company's obligation to pay for continuation coverage under Cobra shall cease.

3. After this Agreement becomes effective, the Company will provide outplacement
services (at a cost not to exceed $2,500) through Right Management Consultants,
provided Adler actively begins to use such services no later than December 1,
2001. In addition, the Company will take no action to oppose any claim for
unemployment compensation benefits filed by Adler.

4. Adler on behalf of himself and any representative, gives up, releases and
settles all claims in any way connected with his employment by the Company, or
the termination of his employment with the Company, together with all other
claims, lawsuits or demands of any kind which he has made or could make against
the Company (including its related companies) or against its officers,
directors, shareholders, employees, agents (whether in individual or corporate
capacity), or employee benefit plans (including plan trustees and
administrators), whether known or unknown, including but not limited to claims
of tort, breach of contract, retaliation, discrimination on the basis of sex,
race, national origin, ancestry, disability or religion, or for attorney's fees.
The only exception to this is Adler's claim for retirement benefits under the
terms of the Company's retirement plan. Adler, on behalf of himself and any
representative, promises not to file any lawsuit based on any claims released by
this Agreement.

5. Adler gives up any claim to reinstatement or re-employment with the Company.

6. This Agreement is not an admission on the Company's part of any liability
whatsoever or that it in any way has acted improperly or unlawfully.

 

7. Without the Company's prior written consent, Adler will not disclose any
information belonging to or relating to the Company's business to anyone outside
of the Company (unless required under the compulsion of subpoena or other legal
process). In addition, Adler will not copy or remove any property, including
records, blueprints or other written, printed or otherwise recorded material of
any kind, belonging to or in the possession of the Company, and will return any
such property and material in his possession to the Company at the conclusion of
the severance period or on request.

8. Adler will keep this Agreement and its terms confidential and will not
discuss them publicly, or disclose them in any manner, except: (a) if required
to do so by law or legal process; (b) such information as may be necessary for
tax preparation; or (c) to secure enforcement of this Agreement. Adler further
agrees that he must keep confidential, and not disclose or use for his own
benefit or for the benefit of any other person or entity, all confidential
Employer information of which he became apprised during the course of his
employment with Employer.

9. This Agreement contains the complete understanding between the Company and
Adler, and no other promises or agreements shall be binding unless signed by
both. In

signing this Agreement, the parties are not relying on any fact, statement or
assumption not set forth in this Agreement.

10. This Agreement may be executed in multiple copies, each of which shall be
deemed an original document, and all of which, taken together, shall constitute
one and the same instrument.

11. Adler has had an opportunity to consult with his attorney about this
Agreement, and has either done so, or freely chosen not to do so.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

11. EACH PARTY HAS CAREFULLY READ THIS AGREEMENT, FULLY UNDERSTANDS THIS
AGREEMENT, AND SIGNS IT AS HIS OR ITS OWN FREE ACT.

 

STEPHEN M. ADLER

 

Signature:________________________________ Date: ____________________

 

Witness:_________________________________ Date: ___________________

 

 

MOTO PHOTO, INC.

 

___________________________________ By: ____________________________

Witness Its:

 

DATE:__________________________

 